DETAILED ACTION
This action is in reply to Applicant’s Request for Continued Examination submitted 28 July 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments pages 9-12, submitted 28 July 2021 with respect to Claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 15-17, and 21-26 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 15, the newly added limitation “determine a type of the external apparatus based on the voltage of the first terminal after the resistance value between the first terminal and the third terminal is changed”, and in particular “a type of 
Regarding Claims 2-9, they depend from Claim 1 and are also rejected for the reasons stated above.
Regarding Claims 16-17 and 21-26, they depend from Claim 15 and are also rejected for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 15-17, 21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tupala US 2015/0293514, in view of Xu WO 2017/177377, in further view of Chen et al. US 2016/0342492.
Regarding Claims 1 and 15, Tupala teaches an apparatus comprising: 
a first terminal (CC1, 101, figs. 1 and 3) configured to use to determine whether an external apparatus (310, fig. 3) is connected to an interface unit (103A & 103B, 101A & 101B, fig. 3 and refer to [0045]-[0046]);
a second terminal (VBUS, 103, figs. 1 and 3) configured to receive power from the external apparatus; 
a third terminal (GND, 104, fig. 1 and refer to [0024]) configured to a ground terminal of the external apparatus
at least one processor (602, fig. 6 and refer to [0066]); and 
at least one memory (603, fig. 6 and refer to [0066]) coupled to the at least one processor,
Tupala further teaches the at least one memory having instructions that, when executed by the at least one processor, cause the at least one processor to detect voltage of the first and second terminals (refer to [0055] and [0066]), however Tupala is silent regarding the at least one memory having instructions that when executed by the at least one processor cause the at least one processor to detect whether voltage of the first terminal falls within a first voltage range; detect whether voltage of the second terminal falls within a second voltage range; execute first processing for receiving power from the external apparatus in the case that a second timing when the voltage of the second terminal is has fallen within the second voltage range is later than a first timing when the voltage of the first terminal has fallen within the first voltage range; and execute second processing for receiving power from the external apparatus in the case that the second timing is not later than the first timing.
The voltage waveform of the CC pin rises from a low level to a stable intermediate level when the high and low levels alternately change, refer to page 9, lines 49-50); 
detect whether voltage of the second terminal (VBUS) falls within a second voltage range (high, 5V, As shown in the figure below, high and low levels are relative concepts.  The power supply voltage on the VBUS pin is high, such as 5V.  When the VBUS pin supplies power to the outside or receives power from the peer device, it will appear high and there is no power supply voltage.  It is low level, such as 0V, refer to page 9, lines 341-343); 
execute first processing for receiving power from the external apparatus in the case that a second timing when the voltage of the second terminal is has fallen within the second voltage range is later than a first timing when the voltage of the first terminal has fallen within the first voltage range (After a period of time after the CC identification is completed, the device 1 starts to charge the device 2, and the VBUS pins of the device 1 and the device 2 appear high at the same time, fig. 3 and refer to page 9, lines 351-353); and 
execute second processing for receiving power from the external apparatus in the case that the second timing is not later than the first timing (When the device 1 and the device 2 are connected by a USB cable, the voltage of the CC pins of the two ports reaches a stable intermediate level at this time, and the CC identification is completed.  The high level on the VBUS pin of the USB Type-A port device 2 always exists.  Once the device 1 and device 2 are connected, the VBUS pin of the USB Type-C port device 1 also detects the high level, fig. 7, and refer to page 10, lines 389-392).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the method as taught by Xu with the apparatus of Tupala in order to provide improved detection of a connected device.
The combination of Tupala and Xu are silent regarding changing a resistance value between the first terminal and the third terminal in a case where the second timing is not later than the first timing; and determining a type of the external apparatus based on the voltage of the first terminal after the resistance value between the first terminal and the third terminal is changed.
Chen teaches changing a resistance value between the first terminal and the third terminal in a case where the second timing is not later than the first timing; and determining a type of the external apparatus based on the voltage of the first terminal after the resistance value between the first terminal and the third terminal is changed (After the attachment is detected in the first phase, as shown in FIG. 5b, the USB interface detector enters a second phase in the DFP+ACC mode.  In the second phase, all comparators can be enabled, comparison input terminals of the comparators comp_3a and comp_ usb are connected to the CC2 pin, and the input terminals of the comparators comp_1p5a and comp_ra are connected to the CC1 pin, and reference voltages V3a, V1p5a, Vdef, and Vra of reference input terminals of the comparators may be set according to the manner show in the following table.  It should be noted that, in an actual application, the set of the reference voltage is not limited to voltage values shown in the following table, and the reference voltage values of the comparators may be set according to the value of the pull-up current and pull-down resistance values of CC pins of different connection devices., refer to [0060] and Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the method as taught by Chen with the apparatus of the combination of Tupala and Xu in order to provide further improved detection of a connected device.
Regarding Claims 2 and 16, the combination of Tupala, Xu, and Chen teaches all of the limitations of Claims 1 and 15 and further teaches the first timing is a timing when the voltage of the first terminal changes from a voltage outside the first voltage range to a voltage within the first voltage range (0 to 5V, to stable intermediate range, fig. 3 of Xu), and the second timing is a timing when the voltage of the second terminal changes from a voltage outside a second voltage range to a voltage within the second voltage range (0 to 5V, to 5V, fig. 3 of Xu).
Regarding Claim 3 and 21, the combination of Tupala, Xu, and Chen teaches all of the limitations of Claims 1 and 15, and further teaches wherein the interface unit is an interface based on USB Type-C standard (refer to [0002] of Tupala), the first terminal is a CC terminal, the second terminal is a VBUS terminal, the first voltage range is equal to or higher than 0.2 V  and equal to or lower than 2.1 V (off), and the second voltage range is equal to or higher than 4.75 V and equal to or lower than 5.25 V (on).
Regarding Claims 4 and 17, the combination of Tupala, Xu, and Chen teaches all of the limitations of Claims 1 and 15, and further teaches wherein in the first processing, is an upper limit of a current provided to the second terminal is set based on the voltage of the first terminal (refer to [0044] and [0055] of Tupala).
Regarding Claims 7 and 24, the combination of Tupala, Xu, and Chen teaches all of the limitations of Claims 1 and 15, and further teaches wherein in the second processing, the apparatus does not receive power from the external apparatus through the second terminal (412G, fig. 4A of Tupala).
Regarding Claims 8 and 25, the combination of Tupala, Xu, and Chen teaches all of the limitations of Claims 1 and 15, and further teaches the interface unit is an interface based on USB Type-C standard, the first terminal is a CC terminal, and the second terminal is a VBUS terminal (refer to [0002] and fig. 3 of Tupala).
Regarding Claims 9 and 26, the combination of Tupala, Xu, and Chen teaches all of the limitations of Claims 1 and 15, and further teaches wherein the at least one memory having instructions further cause the at least one processor to execute the second processing for receiving power from the external apparatus through the second terminal in a case where a delay time for the second timing with respect to the first timing is longer than a predetermined length (603, fig. 6 and refer to [0066] of Tupala).

Claims 5-6 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tupala US 2015/0293514, in view of Xu WO 2017/177377, in view of Chen et al. US 2016/0342492, and in further view of Chung et al. US 2015/0326047.
Regarding Claims 5 and 22, the combination of Tupala, Xu, and Chen teaches all of the limitations of Claims 1 and 15 and further teaches comprising a fourth terminal (D+, 111A, fig. 1 of Tupala) and a fifth terminal (D-, 111B, fig. 1 of Tupala), however is silent wherein in the second process, an upper limit of a current provided to the second terminal is set based on the voltage values of the fourth terminal and the fifth terminal.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the method as taught by Chung with the apparatus of the combination of Tupala, Xu, and Chen in order to provide further improved detection of a connected device.
Regarding Claims 6 and 23, the combination of Tupala, Xu, and Chen teaches all of the limitations of Claims 1 and 15, and further teaches comprising a fourth terminal (D+, 111A, fig. 1 of Tupala) and a fifth terminal (D-, 111B, fig. 1 of Tupala), however is silent wherein in the second process, an upper limit of a current provided to the second terminal is set based on a result of communication with the external apparatus through the fourth terminal and the fifth terminal.
Chung teaches wherein in the second process, an upper limit of a current provided to the second terminal is set based on a result of communication with the external apparatus through the fourth terminal and the fifth terminal (refer to [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the method as taught by Chung with the apparatus of the combination of Tupala, Xu, and Chen in order to provide further improved detection of a connected device.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
6 August 2021


/DANIEL KESSIE/Primary Examiner, Art Unit 2836